
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.8


--------------------------------------------------------------------------------


INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

dated as of December 31, 2002

among

UNIVERSAL COMPRESSION, INC.,
in its individual capacity and as the initial Manager

UCO COMPRESSION 2002 LLC and
BRL UNIVERSAL COMPRESSION FUNDING I 2002, L.P.,
as Owners

WELLS FARGO BANK MINNESOTA,
NATIONAL ASSOCIATION,
as Indenture Trustee

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Bank Agent

THE VARIOUS FINANCIAL INSTITUTIONS that may from time to time
become parties hereto as Universal Lenders

and

BANK ONE, N.A.,
in its individual capacity and as Intercreditor Collateral Agent

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECTION 1.   Definitions   1
SECTION 2.
 
Securitization Collections
 
6
SECTION 3.
 
Acknowledgments Regarding Securitization Collateral
 
7
SECTION 4.
 
Acknowledgment Regarding Non-Securitization Collateral
 
7
SECTION 5.
 
Intercreditor Collateral Agent
 
8
SECTION 6.
 
Establishment of Accounts; Deposit of Collections
 
9
SECTION 7.
 
Allocation of Collections; Disbursements of Collections
 
11
SECTION 8.
 
Monitoring of Allocation Process; Effect of a Securitization Default; Effect of
a Bank Default
 
14
SECTION 9.
 
Compensation and Indemnity of Intercreditor Collateral Agent; Waiver of Right of
Set-off
 
15
SECTION 10.
 
Resignation by or Removal of Intercreditor Collateral Agent
 
16
SECTION 11.
 
No Implied Waivers, etc.
 
17
SECTION 12.
 
Amendments
 
17
SECTION 13.
 
Benefit of Agreement; Joinder
 
17
SECTION 14.
 
Severability
 
18
SECTION 15.
 
Counterparts
 
18
SECTION 16.
 
Notices
 
18
SECTION 17.
 
Headings
 
18
SECTION 18.
 
Governing Law
 
18
SECTION 19.
 
No Petition
 
18
SECTION 20.
 
Insolvency
 
18
SECTION 21.
 
Termination
 
19
SECTION 22.
 
Entire Agreement
 
19
SECTION 23.
 
Rules of Usage
 
19

--------------------------------------------------------------------------------


INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT


        This INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT dated as of
December 31, 2002 (as amended, supplemented, amended and restated or otherwise
modified from time to time in accordance with the provisions hereof, this
"Agreement") is among:

        (i)    Universal Compression, Inc., a Texas corporation, (in its
individual capacity, together with its successors and permitted assigns,
"Universal"), and as the initial Manager under the Management Agreement (in such
capacity, the "Manager");

        (ii)  UCO Compression 2002, LLC, a Delaware limited liability company
(together with its successors and permitted assigns, "UCO 2002");

        (iii)  BRL Universal Compression Funding I 2002, L.P., a Delaware
limited partnership (together with its successors and permitted assigns, "BRL
2002");

        (iv)  Wells Fargo Bank Minnesota, National Association, as indenture
trustee under the hereinafter defined Securitization Indenture for the benefit
of the Noteholders and the other Persons set forth therein (in such capacity,
together with its successors and permitted assigns, the "Indenture Trustee");

        (v)  Wachovia Bank, National Association (as successor by merger to
First Union National Bank), as administrative agent on behalf of the financial
institutions named in the hereinafter defined Bank Credit Agreement (in such
capacity, together with its successors and permitted assigns, the "Bank Agent");

        (vi)  Bank One, N.A., as collateral agent for the Securitization Secured
Parties (as defined herein), the Universal Lenders (as defined herein) and
Universal (in such capacity, together with its successors and permitted assigns,
the "Intercreditor Collateral Agent"); and

        (vii) The Additional Universal Lenders that from time to time become a
party hereto in accordance with Section 13 hereof.

RECITALS

        (1)  WHEREAS, Universal, in its individual capacity and as Manager, will
receive from time to time Collections relating to the Domestic Contract
Compression Business of (a) Universal and its subsidiaries and (b) UCO 2002 and
BRL 2002; and

        (2)  WHEREAS, the parties hereto desire to execute and deliver this
Agreement to set forth certain agreements among them with respect to such
Collections as provided below.

        NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

        SECTION 1. Definitions.    The following terms (whether or not
underscored) when used in this Agreement, including its preamble and recitals,
shall, except where the content otherwise requires, have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

        "Additional Universal Lenders" means any Person that is a Universal
Lender and executes and delivers a "Supplemental Agreement" substantially in the
form of Exhibit B hereto pursuant to and in accordance with the terms of
Section 13 hereof.

        "Agreement" has the meaning specified in the preamble hereto.

        "Allocated Collections" means all or any portion of the Collections as
of any date of determination that have been allocated pursuant to the provisions
of Sections 7 and 8 of this Agreement.

        "Allocation Accounting Firm" has the meaning specified in
Section 7(a)(ii) hereof.

        "Ambac" means Ambac Assurance Corporation, a stock insurance corporation
organized and existing under the laws of the state of Wisconsin, together with
it successors and permitted assigns.

--------------------------------------------------------------------------------


        "Bank Agent" has the meaning specified in clause (v) of the preamble
hereto.

        "Bank Collateral" means that certain Collateral (as defined in the Bank
Collateral Agreement) in which the Bank Agent has been granted a security
interest by Universal to secure Universal's obligations under the Bank Credit
Agreement.

        "Bank Collateral Agreement" means that certain Guarantee and Collateral
Agreement, dated as of February 9, 2001, by Universal and Universal Compression
Holdings, Inc. in favor of the Bank Agent, as such agreement may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms.

        "Bank Credit Agreement" means that certain Senior Secured Revolving
Credit Agreement, dated as of February 9, 2001, with the Bank Agent, Bank One,
N.A., as Syndication Agent, and the Bank Lenders, as such agreement may be
amended, supplemented or otherwise modified from time to time in accordance with
its terms.

        "Bank Default" means an Event of Default (as defined in the Bank Credit
Agreement) that has occurred and is continuing under the Bank Credit Agreement.

        "Bank Documents" means the Bank Credit Agreement, the Bank Collateral
Agreement and each other agreement, document or instrument executed in
connection with the Bank Credit Agreement or the Bank Collateral Agreement.

        "Bank Lenders" means the lenders from time to time party to the Bank
Credit Agreement.

        "Bank One Agreements" has the meaning specified in Section 22 hereof.

        "Bankruptcy Code" means the Title 11 of the United States Code,
11 U.S.C. §§ 101 et seq., as amended from time to time.

        "BRL 2002" has the meaning specified in clause (iii) of the preamble
hereto.

        "BRL 2002 Compressors" means, as of any date of determination, all
Compressors owned by BRL 2002 on such date.

        "BRL Partnership Agreement" means that certain Amended and Restated
Agreement of Limited Partnership of BRL 2002, as such agreement may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms.

        "Business Day" means any day other than a Saturday, Sunday or any other
day on which banking institutions in New York, New York, Minneapolis, Minnesota
or Houston, Texas are authorized or obligated by law, executive order or
governmental decree to be closed.

        "Certificateholder" means any Person in whose name a Certificate is
registered in accordance with the terms of the BRL Partnership Agreement.

        "Certificates" means the Certificates or other evidence of ownership in
BRL 2002 held by the limited partners of BRL 2002.

        "Collateral" means the Securitization Collateral and the
Non-Securitization Collateral.

        "Collection Parties" means the Securitization Secured Parties and the
Universal Lenders.

        "Collections" means cash, checks and other instruments or any other
method of payment and all other amounts whatsoever owned by, owing to or paid to
(a) Universal or its subsidiaries, (b) Universal in its capacity as Manager,
(c) UCO 2002 or (d) BRL 2002, in each case from time to time.

        "Compressor" means a natural gas or coal methane compressor equipment
unit, together with any tangible components thereof, all related appliances,
parts, accessories, appurtenances, accessions,

2

--------------------------------------------------------------------------------


additions, improvements, replacements thereto, all other equipment or components
of any nature from time to time incorporated or installed therein and all
substitutions for any of the foregoing.

        "Control Party" means (i) Ambac for so long as no Series Enhancer
Default is continuing and (ii) at all other times, a Majority of Holders of the
Notes then outstanding.

        "Disputed Allocations" has the meaning specified in Section 7(c) hereof.

        "Domestic Contract Compression Business" means (i) with respect to
Universal, the natural gas compression rental business of Universal and its
subsidiaries in the United States of America and (ii) with respect to UCO 2002
and BRL 2002, the natural gas compression rental business of UCO 2002 and BRL
2002.

        "Enhancement Agreement" means collectively, the Insurance Agreement and
any other agreement, instrument or document entered into by a Series Enhancer.

        "Head Lease" means that certain Master Equipment Lease Agreement, dated
as of December 31, 2002, by and between BRL 2002, as lessor, and UCO 2002, as
lessee, as such agreement may be amended, supplemented or otherwise modified
from time to time in accordance with its terms.

        "Head Lessee Secured Obligations" has the meaning given to such term in
the Head Lessee Security Agreement.

        "Head Lessee Security Agreement" means that certain lessee security
agreement, dated as of December 31, 2002, between UCO 2002, as grantor, and BRL
2002, as secured party, as such agreement may be amended, supplemented or
otherwise modified from time to time in accordance with its terms.

        "High Yield Documents" means, collectively, (i) that certain Amended and
Restated Participation Agreement, dated October 15, 2001, by and between
Universal, Universal Compression Holdings, Inc., BRL Universal Equipment 2001 A,
L.P., The Bank of New York, as indenture trustee (the "High Yield Indenture
Trustee"), and the other parties named therein (as amended, modified or
supplemented from time to time) and (ii) that certain operating lease between
Universal and BRL Universal Equipment 2001 A, L.P. (the "High Yield Obligor"),
in connection with the High Yield Obligor's issuance of its 8 7/8% Senior
Secured Notes due 2008.

        "High Yield Indenture Trustee" has the meaning specified in the
definition of High Yield Documents.

        "High Yield Noteholder" means any holder of the 8 7/8% Senior Secured
Notes due 2008 issued by the High Yield Obligor.

        "High Yield Obligor" has the meaning specified in the definition of High
Yield Documents.

        "Indenture Trustee" has the meaning specified in clause (iv) the
preamble hereto.

        "Insurance Agreement" means the Insurance and Indemnity Agreement, dated
as of December 31, 2002, among the Series Enhancer, BRL 2002, the Indenture
Trustee, the Manager and UCO 2002, as such agreement may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms.

        "Intercreditor Collateral Agent" has the meaning specified in
clause (vi) of the preamble hereto.

        "Interest Rate Hedge Provider" means any counterparty to a cap, collar
or other hedging instrument permitted to be entered into pursuant to the
Securitization Indenture, which initially shall be Wachovia Bank, National
Association.

        "Letter Agreement" means that certain letter agreement, dated
December 31, 2002, between Universal, in its individual capacity and as Manager,
Ambac and the other parties party thereto, as

3

--------------------------------------------------------------------------------


amended, supplemented or otherwise modified from time to time in accordance with
the provisions thereof.

        "Lien" means any security interest, lien (statutory or other), charge,
pledge, equity, mortgage, hypothecation, assignment for security or encumbrance
of any kind or nature whatsoever.

        "Lockbox Account" means the lockbox account number 972641, and the
separate bank account, account number 636283392 maintained in the name of the
Intercreditor Collateral Agent for the benefit of the Collection Parties and
Universal with Bank One, N.A.

        "Majority of Holders" means, with respect to the Notes, (i) so long as
no Event of Default under and as defined in the Securitization Indenture has
occurred and is then continuing, Noteholders representing more than fifty
percent (50%) of the then aggregate Note principal balance or (ii) at all times
not covered by clause (i), Noteholders representing more than sixty-six and
two-thirds percent (66 2/3%) of the then aggregate Note principal balance.

        "Management Agreement" means that certain Management Agreement, dated as
of December 31, 2002, among the Manager, UCO 2002 and BRL 2002, as such
agreement may be amended, modified or supplemented from time to time.

        "Manager" has the meaning specified in clause (i) of the preamble
hereto.

        "Misallocation" has the meaning specified in Section 7(b)(iii) hereof.

        "Non-Securitization Collateral" means all Compressors, Collections and
other assets received by Universal or the Manager that do not constitute
Securitization Collateral.

        "Non-Securitization Collections" means all Collections received by
Universal and/or the Manager that do not constitute Securitization Collections.

        "Noteholder" means a Person in whose name a Note is registered in
accordance with the terms of the Securitization Indenture.

        "Notes" means any of the promissory notes executed by BRL 2002 and
authenticated by or on behalf of the Indenture Trustee pursuant to and issued
under the Securitization Indenture.

        "Owners" means UCO 2002 and BRL 2002, collectively.

        "Person" means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership or other
entity.

        "Related Document" is defined in Appendix A to the Securitization
Indenture.

        "Returned Items" has the meaning specified in Section 9(b) hereof.

        "Securitization Account" has the meaning specified in Section 7(b)(ii).

        "Securitization Accountants" has the meaning specified in
Section 7(a)(ii) hereof.

        "Securitization Collateral" means, collectively, (a) all right, title
and interest of UCO 2002 in the property and rights subject to the security
interest granted by UCO 2002 under the Head Lessee Security Agreement
(including, without limitation, the UCO 2002 Compressors, the BRL 2002
Compressors and the User Leases) and (b) all right, title and interest of BRL
2002 in the property and rights subject to the security interest granted by BRL
2002 under the Securitization Indenture (including, without limitation, the UCO
2002 Compressors, the BRL 2002 Compressors, the Head Lease, the Head Lessee
Security Agreement, the User Leases and all rights of BRL 2002 under the Head
Lease and Head Lessee Security Agreement).

        "Securitization Collections" has the meaning specified in Section 2
hereof.

4

--------------------------------------------------------------------------------


        "Securitization Compressors" means the UCO 2002 Compressors and BRL 2002
Compressors, collectively.

        "Securitization Default" means a Manager Default (as defined in
Appendix A to the Securitization Indenture), an Event of Default (as defined in
Appendix A to the Securitization Indenture) or a Universal Event (as defined in
Appendix A to the Securitization Indenture).

        "Securitization Documents" means the Securitization Indenture, the Head
Lease, the Head Lessee Security Agreement, the Enhancement Agreements, the
Management Agreement, each Related Document (as defined in Appendix A to the
Securitization Indenture), the Letter Agreement and each other agreement,
document or instrument executed in connection with the Securitization Indenture
or the Head Lessee Security Agreement.

        "Securitization Indenture" means that certain Indenture, dated as of
December 31, 2002, between BRL 2002 and the Indenture Trustee, as such agreement
may be amended, supplemented or otherwise modified from time to time in
accordance with its terms.

        "Securitization Obligations" means, collectively, (a) any and all sums
owing (i) to the Noteholders under the Securitization Indenture, (ii) to the
Certificateholders under the BRL Partnership Agreement, (iii) to the Series
Enhancers, including under any Enhancement Agreement, (iv) to the Indenture
Trustee under the Securitization Indenture or any other Securitization Document
and (v) to the Interest Rate Hedge Providers and (b) without duplication of
amounts described in clause (a), all amounts owing by UCO 2002 under the Head
Lease, and all other obligations, direct or contingent, joint, several or
independent of UCO 2002, BRL 2002 or any other obligor under the Securitization
Documents now or hereafter existing, due or to become due, including any
interest accruing subsequent to the filing of a petition in bankruptcy, whether
or not such interest is an allowed claim under applicable law and including,
without limitation, all Head Lessee Secured Obligations.

        "Securitization Secured Parties" means, collectively, the Indenture
Trustee, UCO 2002, BRL 2002, each Series Enhancer, each Interest Rate Hedge
Provider, the Noteholders, and the Certificateholders.

        "Series Enhancer Default" means the occurrence and continuance beyond
any applicable notice and cure period of any of the following events:

        (a)  the Series Enhancer shall have failed to pay an insured amount
required under the Policy (as defined in Appendix A to the Securitization
Indenture) in accordance with its terms;

        (b)  the Series Enhancer shall have (i) filed a petition or commenced
any case or proceeding under any provision or chapter of the Bankruptcy Code or
any other similar federal or state law relating to solvency, bankruptcy,
rehabilitation, liquidation or reorganization, (ii) made a general assignment
for the benefit of its creditors, or (iii) had an order for relief entered
against it under the Bankruptcy Code or any other similar federal or state law
relating to insolvency, bankruptcy, rehabilitation, liquidation or
reorganization which is final and nonappealable; or

        (c)  a court of competent jurisdiction, the Wisconsin Department of
Insurance or other competent regulatory authority shall have entered a final and
nonappealable order, judgment or decree (i) appointing a custodian, trustee,
agent or receiver for the Series Enhancer or for all or any material portion of
its property or (ii) authorizing the taking of possession by a custodian,
trustee, agent or receiver of the Series Enhancer (or the taking of possession
of all or any material portion of the property of the Series Enhancer.

        "Series Enhancers" means Ambac and/or any other Person that may from
time to time enter into any other agreement, instrument or document (including
any letter of credit, surety bond, financial guaranty insurance policy,
insurance agreement or other similar arrangement) providing rights and benefits
to holders of Notes and/or holders of Certificates.

5

--------------------------------------------------------------------------------

        "Repetitive Wire Instructions" means a notice substantially in the form
of Exhibit A attached hereto.

        "UCC" means the Uniform Commercial Code (or any successor statute) of
the State of New York as in effect from time to time or of any other state or
jurisdiction the laws of which are required by Section 9-301 thereof to be
applied in connection with the issue of perfection of security interests.

        "UCO 2002" has the meaning specified in the preamble hereto.

        "UCO 2002 Compressors" means, as of any date of determination, all
Compressors owned by UCO 2002 as of such date.

        "Unallocated Collections" has the meaning specified in Section 7(a)(ii)
hereof.

        "Universal" has the meaning specified in the preamble hereto.

        "Universal Account" means account no. 636283384 maintained at Bank One,
N.A. (or any successor thereto) on behalf of and in the name of Universal.

        "Universal Accountants" has the meaning specified in Section 7(a)(ii).

        "Universal Compressors" means the Compressors that are part of the
Securitization Collateral, together with that part of the Bank Collateral
constituting Compressors, and the Compressors in which the High Yield Indenture
Trustee has been granted a security interest by the High Yield Obligor under the
High Yield Documents.

        "Universal Lender Documents" means the credit agreements, lease
agreements, indentures, including, without limitation, the Bank Documents and
the High Yield Documents, that Universal has entered into, or may enter into in
the future, with various Universal Lenders, pursuant to which Universal has
granted or may in the future grant to any or all such Universal Lenders, a
security interest in and Liens on any Non-Securitization Collateral.

        "Universal Lenders" means the various lenders, lessors and/or owners,
including, without limitation, the Bank Agent, the High Yield Noteholders, the
Bank Lenders and each Additional Universal Lender with which Universal has
entered into, or may enter into in the future, any Universal Lender Document.

        "Universal Obligations" means any and all sums owing under the Universal
Lender Documents and all other obligations, direct or contingent, joint, several
or independent of Universal or any other obligor under the Universal Lender
Documents now or hereafter existing, due or to become due, including any
interest accruing subsequent to the filing of a petition in bankruptcy, whether
or not such interest is an allowed claim under applicable law.

        "User" means any Person (other than UCO 2002) that leases or subleases
any Securitization Compressor.

        "User Lease" means any lease of one or more Securitization Compressors
entered into with a User, as lessee, together with all schedules, exhibits,
riders, amendments, modifications and supplements thereto.

        SECTION 2. Securitization Collections.    The following shall constitute
the "Securitization Collections":

        (a)  all Collections in respect of UCO 2002's and BRL 2002's Domestic
Contract Compression Business, including, without limitation, any and all rental
payments under User Leases of the Securitization Compressors;

        (b)  all Collections in respect of the sale, transfer or disposition of
any Securitization Collateral and all Collections in respect of any casualty or
other event of loss affecting any Securitization Collateral; and

6

--------------------------------------------------------------------------------




        (c)  all proceeds and products of any and all of the foregoing.

        SECTION 3. Acknowledgments Regarding Securitization Collateral.    Each
Universal Lender party hereto hereby acknowledges and agrees that, until all
Securitization Obligations shall have been paid in full in cash:

        (a)  In the event that any Liens on or security interest in all or any
portion of the Securitization Collateral at any time exists in favor of any
Universal Lenders, each such Universal Lender will, immediately upon the request
of the Indenture Trustee, release or otherwise terminate such security interest
in and Lien upon such Securitization Collateral and such Universal Lender will
immediately deliver such release documents as the Indenture Trustee may require
in connection therewith.

        (b)  Without limiting the agreements contained in paragraph (a) above,
all security interests in or Liens on the Securitization Collateral now or at
any time hereafter granted (x) by UCO 2002 to BRL 2002, (y) by BRL 2002 to the
Indenture Trustee or (z) by Universal to UCO 2002, in each case, pursuant to the
Securitization Documents, secure the Securitization Obligations and shall be
prior, paramount, and superior to any and all Liens and security interests, if
any, on or in such Securitization Collateral heretofore, now or at any time
hereafter granted by Universal to any Universal Lender, either pursuant to the
Universal Lender Documents or otherwise (and, as such, any interest of any
Universal Lender in the Securitization Collections and the Securitization
Collateral shall be at all times subordinated to the interest of BRL 2002,
Indenture Trustee or UCO 2002 (as applicable) therein), regardless of the date
of execution of any such Lien documents or the order of filing of any of them
for record in any public office. The Lien priorities provided in this
Section 3(b) shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, renewal, restatement or refinancing of
either the Securitization Obligations or the Securitization Documents, on the
one hand, or the Universal Obligations or the Universal Lender Documents, on the
other hand, nor by any action or inaction which the Indenture Trustee, or any
other beneficiary under the Securitization Indenture may take or fail to take in
respect of the Securitization Collections and the Securitization Collateral.

        (c)  Each Universal Lender hereby fully, unconditionally and irrevocably
disclaims, waives, relinquishes and releases any and all rights it may have, now
or in the future, to the Securitization Collateral, including, without
limitation, to (i) foreclose or otherwise realize upon, or attempt to foreclose
or otherwise realize upon any of the Securitization Collateral, including,
without limitation, the Securitization Collections, or assert any claims or
interests therein, or (ii) seek to obtain possession of or issue or cause to be
issued any levies, garnishments, attachments, or other legal process of any kind
or nature against any of the Securitization Collateral, including, without
limitation, the Securitization Collections, or (iii) to the extent such contact
relates to any User Lease or other Securitization Collateral, contact any Users
or other Persons that are account debtors or lessees with respect to any
Securitization Collateral.

        SECTION 4. Acknowledgment Regarding Non-Securitization
Collateral.    The Indenture Trustee hereby acknowledges and agrees that, so
long as any Universal Obligations are outstanding:

        (a)  In the event that any Liens on or security interest in all or any
portion of the Non-Securitization Collateral at any time exists in favor of the
Indenture Trustee, the Indenture Trustee will, immediately upon the request of
Universal or the Bank Agent, release or otherwise terminate such security
interest in and Lien upon such Non-Securitization Collateral and the Indenture
Trustee will immediately deliver such release documents as Universal or the Bank
Agent may require in connection therewith.

        (b)  Without limiting the agreements contained in paragraph (a) above,
all security interests in or Liens on the Non-Securitization Collateral now or
at any time hereafter granted by Universal to

7

--------------------------------------------------------------------------------




any Universal Lender pursuant to the Universal Lender Documents, secure the
Universal Obligations and shall be prior, paramount, and superior to any and all
Liens and security interests, if any, on or in such Non-Securitization
Collateral heretofore, now or at any time hereafter granted to the Indenture
Trustee, either pursuant to the Securitization Documents or otherwise (and, as
such, any interest of the Indenture Trustee in the Non-Securitization
Collections and the Non-Securitization Collateral shall be at all times
subordinated to the interest of any such Universal Lender), regardless of the
date of execution of any such Lien documents or the order of filing of any of
them for record in any public office. The Lien priorities provided in this
Section 4(b) shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, renewal, restatement or refinancing of
either the Universal Obligations or the Universal Lender Documents, on the one
hand, or the Securitization Obligations or the Securitization Documents, on the
other hand, nor by any action or inaction which the Universal Lenders may take
or fail to take in respect of the Non-Securitization Collateral.

        (c)  The Indenture Trustee hereby fully, unconditionally and irrevocably
disclaims, waives, relinquishes and releases any and all rights it may have, now
or in the future, to the Non-Securitization Collateral, including, without
limitation, to (i) foreclose or otherwise realize upon, or attempt to foreclose
or otherwise realize upon any of the Non-Securitization Collateral, or assert
any claims or interests therein, or (ii) seek to obtain possession of or issue
or cause to be issued any levies, garnishments, attachments, or other legal
process of any kind or nature against any of the Non-Securitization Collateral,
or (iii) contact any parties who are account debtors or lessees with respect to
Non-Securitization Compressors to the extent such contact relates to the
Non-Securitization Collateral.

        SECTION 5. Intercreditor Collateral Agent.    

        (a)    Appointment.    Each of the Collection Parties and Universal
hereby designates the Intercreditor Collateral Agent to act, and the
Intercreditor Collateral Agent hereby accepts such designation to act, as
specified herein and as such Collection Party's nominee and agent under the
Universal Lender Documents and under the Securitization Indenture, as the case
may be, and, in the case of Universal, to act as Universal's nominee and agent
under the Universal Lender Documents, the Securitization Documents and otherwise
for Universal in its own capacity, to hold for the such Collection Party's and
Universal's respective benefit all Collections from the Collateral that may from
time to time be in the possession or control of the Intercreditor Collateral
Agent in the Lockbox Account. Without prejudice to the rights of the Collection
Parties to enforce the Securitization Documents and the Universal Lender
Documents, as the case may be, each of the Collection Parties and Universal
hereby irrevocably authorizes the Intercreditor Collateral Agent to take such
action to exercise such powers and remedies and to perform such duties hereunder
as are specifically provided or delegated to or required of the Intercreditor
Collateral Agent by the terms hereof and such other powers as are reasonably
incidental thereto. The Intercreditor Collateral Agent may perform any of its
duties hereunder by or through its agents or employees.

        (b)    Duties of Intercreditor Collateral Agent.    

        (i)    The Intercreditor Collateral Agent shall not be deemed to have
any knowledge (imputed or otherwise) of: (A) any of the terms or conditions of
the Universal Lender Documents, the Securitization Documents or any documents
referred to therein or relating to any financing arrangement between or among
any of the Collection Parties and/or Universal, or any other party, or any
breach thereof, or (B) any occurrence or existence of a default thereunder. The
Intercreditor Collateral Agent has no obligation to inform any Person of any
breach thereunder or take any action in connection with any of the foregoing,
except such actions as are specified in this Agreement.

8

--------------------------------------------------------------------------------

        (ii)  The Intercreditor Collateral Agent is not responsible for the
enforceability or validity of the security interest in the Collateral and the
Lockbox Account.

        (iii)  The Intercreditor Agreement shall have no duties or
responsibilities to the Collection Parties or Universal except those expressly
set forth or described herein and the duty to exercise "ordinary care" with
respect to the Collateral in its possession or under its control and as required
by applicable law. With respect to the immediately preceding sentence, the
Intercreditor Collateral Agent shall be deemed to have exercised "ordinary care"
if its action or failure to act is in conformity with general banking usages or
is otherwise in accordance with commercially reasonable practices of the banking
industry. Except as set forth above with respect to the Intercreditor Collateral
Agent's duties with respect to the Collateral in its possession or under its
control, neither the Intercreditor Collateral Agent nor any of its officers,
directors, employees or agents shall be liable to the Collection Parties or
Universal for any action taken or omitted by it as such hereunder, or in
connection herewith, unless caused by its or their gross negligence or willful
misconduct.

        (iv)  The duties of the Intercreditor Collateral Agent as agent of the
Collection Parties and Universal shall be mechanical and administrative in
nature. The Intercreditor Collateral Agent shall not have, by reason of this
Agreement or any Securitization Document or Universal Lender Document, a
fiduciary relationship in respect of the Collection Parties and Universal and
nothing herein expressed or implied, is intended to or shall be so construed as
to impose upon the Intercreditor Collateral Agent any obligations in respect of
any Securitization Document or Universal Lender Document except as expressly set
forth herein. The Intercreditor Collateral Agent shall not be liable for
consequential, incidental or special damages even if it has been advised of the
possibility of same. The Intercreditor Collateral Agent shall not be liable for
failure to perform its obligations when the failure arises out of causes beyond
its control, including, without limitation, an act of a governmental or
regulatory authority, an act of God, accident, equipment failure, labor disputes
or system failure, provided it has exercised commercially reasonable diligence
with respect thereto.

        (c)    Reliance of the Intercreditor Collateral Agent.    The
Intercreditor Collateral Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message that the Intercreditor Collateral Agent
reasonably believes in good faith to be signed, sent or made by any apparently
authorized person or entity, with respect to all matters pertaining to the
Collateral and its duties hereunder. Neither any Collection Party nor Universal
shall have any right of action whatsoever against the Intercreditor Collateral
Agent as a result of the Intercreditor Collateral Agent acting or refraining
from acting based upon instructions given to the Intercreditor Collateral Agent
pursuant to and consistent with this Agreement to so act or refrain from acting,
provided that such action or refraining from acting is in accordance with this
Agreement. Unless expressly provided herein, the Intercreditor Collateral Agent
shall have a reasonable opportunity to act after the receipt of any notice or
instruction as described herein.

        SECTION 6. Establishment of Accounts; Deposit of Collections.    

        (a)  Universal shall cause the Lockbox Account to be maintained with the
Intercreditor Collateral Agent and in the name of, and under the exclusive
dominion and control of, the Intercreditor Collateral Agent for the benefit of
the Collection Parties and Universal, at the expense of Universal, and Universal
shall not, and shall have no right to, make withdrawals therefrom or have access
thereto, except with respect to Non-Securitization Collections to the extent
provided in Section 7(b)(i) hereof. The Collection Parties hereby agree that the
Lockbox Account shall be under the exclusive dominion and control of the
Intercreditor Collateral Agent

9

--------------------------------------------------------------------------------

and the Collection Parties shall not, and shall have no right to, make
withdrawals therefrom or have access thereto. Each of Universal and the
Intercreditor Collateral Agent agrees that it shall not transfer any funds from
the Lockbox Account to the Securitization Account or the Universal Account or to
any other account unless such transfer is in accordance with Section 7 or
Section 8 hereof.

        (b)  Without limiting the effectiveness of the security interest granted
under the Head Lessee Security Agreement, UCO 2002 hereby assigns, conveys,
mortgages and hypothecates to the Intercreditor Collateral Agent, for the
benefit of BRL 2002 and its assigns, and hereby pledges and grants to the
Intercreditor Collateral Agent, for the benefit of BRL 2002 and its assigns, a
security interest in and a continuing Lien on, all of UCO 2002's right, title
and interest, whether now owned or existing or hereafter created or acquired in,
to and under Lockbox Account, including, without limitation, any and all
deposits, monies, securities or other property (including any investment
property) from time to time in or constituting the Lockbox Account, including
any Collections in respect of any Securitization Collateral, as security for its
obligations under the Securitization Documents.

        (c)  Without limiting the effectiveness of the security interest granted
under the Securitization Indenture, BRL 2002 hereby assigns, conveys, mortgages
and hypothecates to the Intercreditor Collateral Agent, for the benefit of the
Indenture Trustee, and hereby pledges and grants to the Intercreditor Collateral
Agent, for the benefit of the Indenture Trustee, a security interest in and a
continuing Lien on, (i) all of BRL 2002's right, title and interest, whether now
owned or existing or hereafter created or acquired in, to and under Lockbox
Account, including, without limitation, any and all deposits, monies, securities
or other property (including any investment property) from time to time in or
constituting the Lockbox Account, including any Collections in respect of any
Securitization Collateral and (ii) all of BRL 2002's right, title and interest,
whether now owned or existing or hereafter created or acquired in, to or under
the security interest and Lien granted by UCO 2002 to the Intercreditor
Collateral Agent for the benefit of BRL 2002 pursuant to Section 6(b) above, in
each case, as security for its obligations under the Securitization Documents.

        (d)  Universal in its own capacity, as Manager under the Securitization
Documents and as manager and/or collection agent from time to time for various
third parties, hereby assigns, conveys, mortgages and hypothecates to the
Intercreditor Collateral Agent, for the benefit of the Universal Lenders and the
Securitization Secured Parties, and hereby pledges and grants to the
Intercreditor Collateral Agent, for the benefit of the Universal Lenders and the
Securitization Secured Parties, as their interests may appear, a security
interest in and a continuing Lien on, all of Universal's right, title and
interest, whether now owned or existing or hereafter created or acquired in, to
and under Lockbox Account, including, without limitation, any and all deposits,
monies, securities or other property (including any investment property) from
time to time in or constituting the Lockbox Account, including any Collections
from the Domestic Contract Compression Business in respect of any Collateral, as
security for its obligations under the Securitization Documents and the
Universal Lender Documents.

        (e)  The parties hereto each agree and acknowledge that (i) the security
interests and Liens granted pursuant to this Section 6 constitute "control"
under and for purposes of Section 9-104(a)(1) of the UCC for the benefit of the
various parties named herein and (ii) Bank One, N.A. individually, and as the
Intercreditor Collateral Agent will, for purposes of Section 9-104(a)(2) and
Sections 8-106 and 8-501 of the UCC, for the benefit of BRL 2002 and the
Indenture Trustee, comply with instructions originated by the Indenture Trustee
(as directed by the Control Party) directing the disposition of the funds in the
Lockbox Account that are properly allocable to the Securitization Collateral
without further notice by or to any party. Notwithstanding the foregoing, the
Intercreditor Collateral Agent and each of the Collection Parties agree that
Universal shall have the right to allocate Collections in the Lockbox Account to
the extent

10

--------------------------------------------------------------------------------




provided in Section 7(a)(i), 7(a)(ii), 7(c) or 8(a) hereof and disburse any
Non-Securitization Collections to the extent so permitted in accordance with
Section 7(b)(i) hereof.

        (f)    Universal shall (i) cause all Collections with respect to the
Domestic Contract Compression Business, including, without limitation, all
rental payments made by Users, account debtors, lessees, or sublessees of
Securitization Compressors or by lessees or sublessees of any Universal
Compressors, all casualty proceeds from Securitization Compressors, all other
payments from the Domestic Contract Compression Business in respect of the
Securitization Collateral paid by account debtors, lessees and other obligors in
respect thereof, to be deposited directly in, or credited directly to, the
Lockbox Account and (ii) notify all persons and entities obligated to Universal,
or making payments to Universal for the benefit of any other Person, in respect
of the Domestic Contract Compression Business to make all such payments directly
into the Lockbox Account.

SECTION 7. Allocation of Collections; Disbursements of Collections.

        (a)    Allocations.    

        (i)    On each Business Day, Universal shall allocate all Collections
then on deposit in or constituting the Lockbox Account between Securitization
Collections and Non-Securitization Collections and provide written notice
thereof (which notice may be made by facsimile or electronic mail) to the
Indenture Trustee and the Bank Agent prior to the close of business on the day
on which such allocations are made.

        (ii)  In the event the Bank Agent at any time or for any reason
questions any Allocated Collection, Universal agrees to promptly cooperate and
direct the Universal Accountants (as defined below) to work with the Bank Agent
and its representatives to explain such Allocated Collection and provide such
other information regarding same as reasonably requested from time to time by
the Bank Agent. The Indenture Trustee (at the direction of the Control Party)
may, at such times as set forth in the Letter Agreement and with reasonable
prior notice to Universal, appoint an independent accounting firm (the
"Securitization Accountants") to examine the books and records of Universal that
would constitute the basis for properly allocating any Collections then on
deposit in the Lockbox Account that have theretofore not been allocated
(collectively, the "Unallocated Collections"), including, without limitation,
all User Leases and related invoices in respect thereof, and such Securitization
Accountants shall cooperate with Universal's in-house accountants (the
"Universal Accountants") (and Universal hereby agrees that it shall direct the
Universal Accountants to cooperate with the Securitization Accountants so
appointed by the Indenture Trustee) to determine the allocation of such
Unallocated Collections and the Bank Agent shall have the right to have its
representatives present during all such calls and meetings and Universal shall
cause the Bank Agent to be contemporaneously copied on all written information
regarding the determination of such allocations in each case; provided, however,
that if the Universal Accountants and the Securitization Accountants are not
able to agree on the allocation of such Unallocated Collections within five (5)
Business Days, then Universal (with the written approval of the Bank Agent,
which approval shall not be unreasonably withheld or delayed) and the Indenture
Trustee (at the direction of the Control Party), within one (1) Business Day
after such five (5) Business Day period expires, shall select another nationally
recognized accounting firm (the "Allocation Accounting Firm") which is
reasonably acceptable to Universal and the Indenture Trustee to determine the
proper allocation of such Unallocated Collections. The determination of such
Allocation Accounting Firm shall be final and binding upon Universal, the
Universal Lenders, the Indenture Trustee and the Control Party, and Universal
shall promptly provide notice of such appointment to the Bank Agent. Universal
agrees that it shall make the Bank

11

--------------------------------------------------------------------------------





Agent privy to all communications involving the Allocation Accounting Firm
relating to the proper allocation of such Unallocated Collections and the Bank
Agent shall be entitled to communicate with Universal and the Allocation
Accounting Firm regarding the same. Universal shall allocate all Unallocated
Collections (a) as mutually agreed by the Universal Accountants and the
Securitization Accountants or (b) as determined by the Allocation Accounting
Firm pursuant to this Section 7(a)(ii), as applicable, and in each case provide
written notice thereof (which notice may be made by facsimile or electronic
mail) to the Indenture Trustee and the Bank Agent prior to the close of business
on the day on which such allocations are made. All fees, costs and expenses of
the Securitization Accountants and the Allocation Accounting Firm under this
Section 7(a)(ii) shall be paid in accordance with the Letter Agreement.

        (iii)  In the event that Universal is replaced as Manager, then
allocations of Collections pursuant to Section 7(a)(i) or 7(a)(ii) above shall
be made in good faith based upon the information provided by the then current
Manager.

        (iv)  Notwithstanding anything contained herein to the contrary, each of
the parties hereto agrees that the provisions of Sections 3 and 4 above
constitute a "subordination agreement" for purposes of Section 510(a) of the
Bankruptcy Code.

        (v)  Each party hereto agrees that it will abide by allocations of
Collections made in accordance with this Section 7(a).

        (b)    Disbursements.    

        (i)    So long as no Securitization Default or Bank Default has occurred
and is continuing, on any Business Day, Universal may use electronic banking
methods acceptable to the Intercreditor Collateral Agent and consistent with
past practice to direct the Intercreditor Collateral Agent to transfer funds
from the Lockbox Account to the Universal Account in an amount in the aggregate
equal to the Allocated Collections constituting Non-Securitization Collections,
prior to the close of business on such day. After the occurrence of a
Securitization Default or a Bank Default, Allocated Collections constituting
Non-Securitization Collections shall be disbursed in accordance with
Section 8(b) or Section 8(c), as the case may be.

        (ii)  On the same Business Day as Universal makes any allocation of
Collections pursuant to Section 7(a)(i), 7(a)(ii), 7(c) or 8(a) hereof, prior to
the close of business on such day, Universal will use electronic banking methods
acceptable to the Intercreditor Collateral Agent and consistent with past
practice to direct the Intercreditor Collateral Agent to transfer funds from the
Lockbox Account to the account specified by the Indenture Trustee (at the
direction of the Control Party) in the then current Repetitive Wire Instructions
delivered to the Intercreditor Collateral Agent (such account, or any other
account that may be specified by the Indenture Trustee in a subsequent delivery
of Repetitive Wire Instructions, the "Securitization Account") in an amount
equal to the Allocated Collections constituting Securitization Collections.

        (iii)  In the event that an allocation of Collections under Section 7(a)
or disbursement of Allocated Collections pursuant to Section 7(b) is made to (A)
the Universal Account in excess of the Non-Securitization Collections or (B) the
Securitization Account, in excess of the Securitization Collections (any such
event in clauses (A) and (B) above, a "Misallocation"), then Universal shall
immediately notify the Indenture Trustee and the Bank Agent thereof, and (x) in
the case of a Misallocation described in clause (A) above, Universal and the
Universal Lenders and (y) in the case of a Misallocation described in clause (B)
above, the Indenture Trustee, shall, upon receipt of such written notice from
Universal, hold such amount

12

--------------------------------------------------------------------------------




and remit and payover any and all such amounts received to the Intercreditor
Collateral Agent for proper allocation in accordance with the provisions of
Section 7(a) above or Section 7(c) or 8(a) below (as applicable), to the extent
that such amounts are still held by such Person. In the event that any
Misallocation occurs, Universal covenants and agrees to deposit into the Lockbox
Account an amount in cash equal to such Misallocation (net of any portion
thereof that has been paid over by the Universal Lenders or the Indenture
Trustee pursuant to the preceding sentence) for proper allocation and
disbursement in accordance with the provisions hereof within three (3) Business
Days after the earlier of the date on which Universal shall have knowledge
thereof and the date on which Universal receives notice from any other Person
(including pursuant to the procedures described in Section 7(c) hereof) of such
Misallocation.

        (c)    Disputed Allocations.    

        (i)    In the event that the Indenture Trustee (acting at the direction
of the Control Party) disputes the allocation of any Allocated Collections in
good faith (any such disputed allocation of Collections, collectively, the
"Disputed Allocations"), then in such event the Indenture Trustee (at the
direction of the Control Party) may, at such times as set forth in the Letter
Agreement and with reasonable prior notice to Universal, appoint the
Securitization Accountants to examine the books and records of Universal which
constitute the basis for properly allocating such Disputed Allocations,
including, without limitation, all User Leases and related invoices in respect
thereof, and such Securitization Accountants shall cooperate with the Universal
Accountants (and Universal hereby agrees that it shall direct the Universal
Accountants to cooperate with the Securitization Accountants so appointed by the
Indenture Trustee) to determine the allocation of such Disputed Allocations and
the Bank Agent shall have the right to have its representatives present during
all such calls and meetings and Universal shall cause the Bank Agent to be
contemporaneously copied on all written information regarding the determination
of such Disputed Allocations in each case; provided, however, that if the
Universal Accountants and the Securitization Accountants are not able to agree
on the allocation of such Disputed Allocations within five (5) Business Days,
then Universal (with the written approval of the Bank Agent, which approval
shall not be unreasonably withheld or delayed) and the Indenture Trustee (at the
direction of the Control Party), within one (1) Business Day after such five (5)
Business Day period expires, shall appoint the Allocation Accounting Firm to
determine the proper allocation of such Disputed Allocations. The determination
of such Allocation Accounting Firm shall be final and binding upon Universal,
the Bank Agent, the Indenture Trustee and the Control Party. Universal shall
allocate all Disputed Allocations (i) as mutually agreed by the Universal
Accountants and the Securitization Accountants or (ii) as determined by the
Allocation Accounting Firm pursuant to this Section 7(c), as applicable, and in
each case provide written notice thereof (which notice may be made by facsimile
or electronic mail) to the Indenture Trustee and the Bank Agent prior to the
close of business on the day on which such allocations are made. All fees, costs
and expenses of the Securitization Accountants and the Allocation Accounting
Firm under this Section 7(c) shall be paid in accordance with the Letter
Agreement.

        (ii)  In the event the Bank Agent at any time or for any reason
questions any Allocated Collection, Universal agrees to promptly cooperate and
direct the Universal Accountants to work with the Bank Agent and its
representatives to explain such Allocated Collection and provide such other
information regarding same as reasonably requested from time to time by the Bank
Agent.

13

--------------------------------------------------------------------------------



        SECTION 8.    Monitoring of Allocation Process; Effect of a
Securitization Default; Effect of a Bank Default.    

        (a)    Monitoring of Allocation Process.    The Indenture Trustee
(acting at the direction of the Control Party) may, at such times as set forth
in the Letter Agreement, appoint the Securitization Accountants to examine the
books and records of Universal that would constitute the basis for properly
allocating the Collections, including, without limitation, any lease agreements
and invoices in respect thereof, and such Securitization Accountants shall
(i) cooperate with the Universal Accountants (and Universal hereby agrees that
it shall direct the Universal Accountants to cooperate with the Securitization
Accountants so appointed by the Indenture Trustee) to determine the allocation
of all Collections from time to time on deposit in the Lockbox Account and
(ii) have access to such books and records that would constitute the basis for
properly allocating the Collections, including, without limitation, any lease
agreements and invoices in respect thereof, and any other resources of Universal
reasonably necessary to monitor the allocation process on a day-to-day basis
with respect to all current or future allocations of Collections received by or
in the Lockbox Account as set forth in this Agreement; provided, however, that
if the Universal Accountants and the Securitization Accountants are not able to
agree on the allocation of any such Collections, then Universal (with the
written approval of the Bank Agent, which approval shall not be unreasonably
withheld or delayed) and the Indenture Trustee (at the direction of the Control
Party) shall appoint the Allocation Accounting Firm to determine the proper
allocation of all such Collections and all future Collection from such date. The
Indenture Trustee shall have no duty to monitor the allocation process pursuant
to Section 7 or 8 hereof, and shall take action only upon the receipt of
direction from the Control Party. Upon and after the exercise by the Indenture
Trustee's rights under this Section 8(a), the Universal shall allocate all
Collections then on deposit in the Lockbox Account and all future Collections
deposited in the Lockbox Account (x) as mutually agreed by the Universal
Accountants and the Securitization Accountants or (y) as determined by the
Allocation Accounting Firm pursuant to this Section 8(a), and in each case
provide written notice thereof (which notice may be made by facsimile or
electronic mail) to the Indenture Trustee and the Bank Agent prior to the close
of business on the day on which such allocations are made. All fees, costs and
expenses of the Securitization Accountants and the Allocation Accounting Firm
under this Section 8(a) shall be paid in accordance with the Letter Agreement.

        (b)    Effect of a Securitization Default.    After the occurrence of a
Securitization Default, then, subject to the other provisions of this Agreement
and to the terms of the Securitization Documents, (i) the Intercreditor
Collateral Agent shall take such steps as may be instructed in writing by the
Indenture Trustee (as directed by the Control Party) to receive, hold and
distribute all or any portion of the Securitization Collateral and proceeds
thereof and to comply with its other obligations set forth in this Agreement and
(ii) the Indenture Trustee (at the direction of the Control Party) may take such
steps as it is entitled to take under the Securitization Documents with respect
to enforcement of any Securitization Document and collection and realization of
the Securitization Collateral (or any portion thereof) and the proceeds thereof.

        (c)    Effect of a Bank Default.    After the occurrence of a Bank
Default, then, subject to the other provisions of this Agreement and to the
terms of the Bank Documents, (i) the Intercreditor Collateral Agent shall take
such steps as may be instructed in writing by the Bank Agent to receive, hold
and distribute all or any portion of the Bank Collateral and proceeds thereof
and to comply with its other obligations set forth in this Agreement and
(ii) the Bank Agent may take such steps as it is entitled to take under the Bank
Documents with respect to enforcement of any Bank Document and collection and
realization of the Bank Collateral (or any portion thereof) and the proceeds
thereof.

14

--------------------------------------------------------------------------------




        (d)    Conflicting Instruction.    Notwithstanding the foregoing, the
Intercreditor Collateral Agent shall have no duty or responsibility to exercise
any discretion with respect to determining the nature of, receiving, holding
and/or distributing all or any portion of the Collateral or any other collateral
or funds held by the Intercreditor Collateral Agent pursuant to the terms of
this Agreement. In the event the Intercreditor Collateral Agent receives
conflicting notices or instructions or in the event it is unable in good faith
to determine what action it should take, or is unsure as to the application,
intent, interpretation or meaning of any provision therein or hereof, the
Intercreditor Collateral Agent may give notice (in such form as shall be
appropriate under the circumstances) to Universal and the Indenture Trustee,
requesting written instructions as to the course of action to be adopted, and,
to the extent the Intercreditor Collateral Agent acts in good faith in
accordance with any such appropriate instruction received from Universal and the
Indenture Trustee (as directed by the Control Party), the Intercreditor
Collateral Agent shall not be liable on account of such action or inaction to
any Person. Except with respect to any instructions received from the Indenture
Trustee (as directed by the Control Party) directing the disposition of the
funds on the Lockbox Account that are properly allocated to the Securitization
Collateral, if the Intercreditor Collateral Agent shall not have received
appropriate instructions within ten (10) days of such notice (or within such
shorter period of time as reasonably may be specified in such notice or may be
necessary under the circumstances), it may, but shall be under no duty to, take
or refrain from taking such action which is consistent, in its view, with this
Agreement, and the Intercreditor Collateral Agent shall have no liability to any
Person for any such action or inaction.

        SECTION 9.    Compensation and Indemnity of Intercreditor Collateral
Agent; Waiver of Right of Set-off.    

        (a)  Universal shall be liable to pay to the Intercreditor Collateral
Agent from time to time reasonable compensation for its services. Universal
shall be liable to reimburse the Intercreditor Collateral Agent upon request for
all reasonable disbursements, expenses and advances incurred or made by it. Such
expenses shall include the reasonable compensation, disbursements and expenses
of the Intercreditor Collateral Agent's agents and counsel and, subject to the
limitations set forth in Section 4 of the Letter Agreement, all fees, costs and
expenses of any Securitization Accountants and/or Allocation Accounting Firm
engaged pursuant to the terms hereof. Universal shall indemnify the
Intercreditor Collateral Agent for, and hold it harmless against, any claim,
demand, expense (including but not limited to reasonable attorney's fees and
expenses), loss or liability incurred by it without gross negligence or bad
faith on its part, arising out of or in connection with the performance of its
rights or duties hereunder, the Lockbox Account and the services provided in
conjunction therewith. The Intercreditor Collateral Agent shall notify Universal
promptly of any claim asserted against the Intercreditor Collateral Agent for
which it may seek indemnity. However, failure by the Intercreditor Collateral
Agent to notify Universal shall not relieve Universal of its obligations
hereunder. Upon the Intercreditor Collateral Agent's request, Universal shall
defend the claim and the Intercreditor Collateral Agent shall provide reasonable
cooperation at Universal's expense in the defense. The Intercreditor Collateral
Agent may have separate counsel and Universal shall be liable to pay the
reasonable fees and expenses of such counsel. Universal need not pay for any
settlement made without its written consent, which consent shall not be
unreasonably withheld or delayed. Universal need not reimburse any expense or
indemnify against any loss or liability to the extent incurred by the
Intercreditor Collateral Agent through the Intercreditor Collateral Agent's
gross negligence or bad faith. Any amount due under this Section 9(a) that
remains unpaid for thirty (30) days after notice thereof shall bear interest at
the federal funds rate from the date of notice to the date of payment.

        (b)  (i) Except as provided below, the Intercreditor Collateral Agent
and Bank One, N.A., in its individual capacity, hereby subordinate all Liens,
encumbrances, claims and rights of setoff it

15

--------------------------------------------------------------------------------




may have, now or in the future, against the Lockbox Account or any Collateral or
Collections or any other property in such Lockbox Account to the prior payment
in full in cash of all Securitization Obligations and Universal Obligations and
agree that the Liens and security interests securing such Securitization
Obligations and Universal Obligations are superior to any such Liens,
encumbrances, claims and rights of setoff which the Intercreditor Collateral
Agent might have or obtain in the Lockbox Account or any Collateral or
Collections or any other property in such Lockbox Account.

        (ii)  Notwithstanding the foregoing, the Intercreditor Collateral Agent
and Bank One, N.A., in its individual capacity, may debit the Lockbox Account
from time to time, for (a) checks and other items, including, without
limitation, any automated clearinghouse transactions, which are returned for any
reason ("Returned Items"), (b) necessary account adjustments, and
(c) overdrafts; provided, however, no such offset shall be made unless the
Intercreditor Collateral Agent advises Universal of the amount thereof in
accordance with the Intercreditor Collateral Agent's current practice.

        (iii)  In the event that any charges or fees then due from Universal or
any other party to the Intercreditor Collateral Agent under this Agreement or
related to the Returned Items, the Lockbox Account or the services provided
hereunder, Universal agrees to pay such amounts to the Intercreditor Collateral
Agent within thirty (30) days of Universal's receipt by the Intercreditor
Collateral Agent of a written invoice therefor. In the event that Universal
fails to pay the amounts described in the preceding sentence within the time
period set forth above, then the Intercreditor Collateral Agent shall have the
right to debit the Lockbox Account for such amounts (and, upon payment by
Universal of such amounts to the Intercreditor Collateral Agent, the
Intercreditor Collateral Agent shall deposit such amounts into the Lockbox
Account).

        (iv)  In the event there are insufficient funds in the Lockbox Account
to reimburse the Intercreditor Collateral Agent for the amount of any Returned
Items or unpaid charges or fees for which the Intercreditor Collateral Agent is
entitled to debit the Lockbox Account in accordance with clause (ii) or (iii)
above, then Universal shall (x) reimburse the Intercreditor Collateral Agent
immediately upon demand and (y) to the extent Collections in respect of Returned
Items have been disbursed to any Collection Party in accordance with the terms
of this Agreement, may debit an amount equal to such disbursement from future
allocations to such Collection Party.

        SECTION 10.    Resignation by or Removal of Intercreditor Collateral
Agent.    

        (a)  The Intercreditor Collateral Agent may resign from the performance
of all its functions and duties hereunder at any time by giving at least 60
days' prior written notice to each of Universal, the Indenture Trustee and each
Universal Lender then party thereto. Universal (with the consent of the Control
Party which consent shall not be unreasonably withheld) may, at any time, for or
without cause, remove the Intercreditor Collateral Agent by giving at least 20
days prior written notice to the Intercreditor Collateral Agent, the Indenture
Trustee and each Universal Lender then party thereto.

        (b)  Upon the effectiveness of any such notice of resignation or removal
given pursuant to Section 10(a) above, Universal shall appoint a successor
Intercreditor Collateral Agent hereunder (with the consent and approval of the
Control Party (such consent and approval not to be unreasonably withheld)) which
shall be an incorporated bank or trust company and which shall execute
counterparts hereof.

        (c)  If a successor Intercreditor Collateral Agent shall not have been
so appointed within the applicable notice period, the Control Party shall then
appoint a successor Intercreditor Collateral

16

--------------------------------------------------------------------------------




Agent which shall be a bank or trust company with a combined capital and surplus
of at least $50,000,000 as set forth in its most recent published annual report
of condition and which shall execute counterparts hereof and which shall serve
as Intercreditor Collateral Agent hereunder or thereunder until such time, if
any, as Universal appoints a successor Intercreditor Collateral Agent as
provided above.

        (d)  After the resignation or removal of any Intercreditor Collateral
Agent pursuant to this Section 10, the provisions of Section 5 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
the Intercreditor Collateral Agent hereunder, and Section 9(a) above shall
continue to inure to its benefit.

        SECTION 11.    No Implied Waivers, etc.    Except as expressly provided
herein, nothing in this Agreement shall be deemed to constitute a waiver of or
shall otherwise affect any of the interests, rights or remedies which either the
Universal Lenders or the Indenture Trustee may have under the Universal Lender
Documents or the Securitization Documents, respectively, or under applicable
law.

        SECTION 12.    Amendments.    No term or provision of this Agreement may
be amended, modified, waived, discharged or terminated orally and any such term
or provision may only be amended, modified, waived, discharged or terminated by
an instrument in writing signed by the Indenture Trustee (at the direction of
the Control Party), Universal and the Intercreditor Collateral Agent; provided,
however, that no such instrument or agreement shall amend, modify or waive any
provision of this Agreement relating to the allocation of Collections hereunder
or otherwise affect the rights of any Collection Party or Universal to receive
distributions and/or payments of Collections allocated hereunder or under any
other Related Document, without the written consent of such Collection Party or
Universal, as the case may be, then party to this Agreement (in addition to the
other Parties required to consent thereto). Universal hereby agrees that it
shall give the Bank Agent copies of all amendments executed, including those to
which the Bank Agent's consent is not required pursuant to this Agreement.

        SECTION 13.    Benefit of Agreement; Joinder.    

        (a)  This Agreement is intended solely for the benefit of the Collection
Parties and Universal and their respective successors and assigns and no other
Person shall have any right, power, benefit, privilege, priority or interest
under or through this Agreement. Each party hereto agrees that, if the Indenture
Trustee shall fail to act as directed by the Control Party at any time at which
it is so required hereunder or under any Related Document, then the Control
Party shall be entitled to directly enforce the provisions of this Agreement or
take any such action directly in its own capacity or on behalf of the Indenture
Trustee.

        (b)  Universal Lenders not initially party to this Agreement shall be
entitled to participate in this Agreement, as it may from time to time be
amended or supplemented, by executing a "Supplemental Agreement," substantially
in the form of Exhibit B hereto, accepting the terms of this Agreement, as
amended and supplemented to the date of such execution. Upon execution and
delivery of such "Supplemental Agreement," such party shall become a Universal
Lender hereunder with the same force and effect as if originally named as a
Universal Lender herein. Such participation shall require the written approval
of Universal and the Intercreditor Collateral Agent but shall not require the
further authorization or approval of any of the other parties hereto, provided
that the participation in this Agreement by such additional party does not
conflict with the Universal Lender Documents or the Securitization Documents,
and provided further that Universal shall have given five (5) days' prior
written notice of the participation in this Agreement by such additional party
to each of the Indenture Trustee and the Series Enhancer then party to this
Agreement. Universal shall promptly furnish each of the Indenture Trustee, the
Series Enhancer and the Intercreditor Collateral Agent then party to this
Agreement with a copy of the executed Supplemental Agreement with such
additional party. The rights and obligations of each

17

--------------------------------------------------------------------------------




party hereunder shall remain in full force and effect notwithstanding the
addition of any new Universal Lender as a party to this Agreement.

        SECTION 14.    Severability.    Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction the substantive laws of which
are held to be applicable hereto shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any such jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

        SECTION 15.    Counterparts.    This Agreement may be executed in
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute a single agreement.

        SECTION 16.    Notices.    All notices and other communications provided
to any party hereto under this Agreement shall be in writing or by facsimile and
addressed, delivered or transmitted to such party at its address or facsimile
number set forth on the signature pages hereof or at such other address or
facsimile number as may be designated by such party from time to time in a
notice complying as to delivery with the terms of this section to the other
parties. Any notice, if mailed or sent by courier or hand delivery, shall be
deemed given when received; any notice, if transmitted by facsimile, shall be
deemed given when such notice is transmitted and receipt is confirmed by
telephone or electronic means.

        SECTION 17.    Headings.    The various headings of this Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Agreement or any provisions hereof.

        SECTION 18.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, including
without limitation, Section 5-1401 of the New York General Obligations Law,
except that matters relating solely to the operations of the Lockbox Account and
the payment of checks and other items governed by Articles 3 and 4 of the
Uniform Commercial Code shall be governed by and construed in accordance with
the laws of the State of Texas.

        SECTION 19.    No Petition.    (a) Each of the Universal Lenders hereby
covenants and agrees that (i) prior to the date which is one year and one day
after the payment in full of all Securitization Obligations, it will not
institute against or join any other Person in instituting against UCO 2002 or
BRL 2002 any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceedings under the laws of the United States,
including, without limitation, the Bankruptcy Code, or any state of the United
States, (ii) it will not seek to challenge or contest, in any proceeding, suit
or action of any nature whatsoever or otherwise, any transfer, disposition or
"true sale" of any Securitization Collateral or other assets pursuant to any of
the Securitization Documents and (iii) it will not seek, through any proceeding,
suit or action of any nature whatsoever or otherwise, the consolidation,
financial or otherwise, of BRL 2002 or UCO 2002 with any other Person.

        (b)  The provisions of this Section 19 shall be continuing and shall
survive any termination of this Agreement.

        SECTION 20.    Insolvency.    This Agreement shall be applicable both
before and after the filing of any petition by or against Universal under the
Bankruptcy Code and all converted or succeeding cases in respect thereof, and
all references herein to Universal shall be deemed to apply to a trustee for
Universal, as the case may be, and Universal, as debtor-in-possession. The
relative rights of the Universal Lenders and the Indenture Trustee in or to any
allocation of or distributions or disbursements from or in respect of any
Non-Securitization Collections or proceeds of Non-Securitization Collections, or
Securitization Collections or proceeds of Securitization Collections,
respectively, shall continue after the filing thereof on the same basis as prior
to the date of the petition, notwithstanding any court order approving the
financing of or use of cash collateral by Universal as debtor-in-possession or
by any trustee appointed in its case.

18

--------------------------------------------------------------------------------

        SECTION 21.    Termination.    This Agreement shall terminate upon the
indefeasible payment in full in cash of all Securitization Obligations and the
satisfaction and discharge of the Securitization Indenture.

        SECTION 22.    Entire Agreement.    The provisions of Bank One, N.A.'s
"Commercial Account Agreement" or other treasury management agreement and
related service terms governing the relationship between Universal and Bank One,
N.A. with respect to the Lockbox Account and any other applicable account ("Bank
One Agreements") are incorporated by reference to the extent not inconsistent
with this Agreement. In the event of conflict among the provisions of this
Agreement and the Bank One Agreements, the provisions of this Agreement shall
control. This Intercreditor Agreement, the Letter Agreement and the other
Related Documents constitute the entire understanding among the parties hereto
with respect to the subject matter hereof and thereof and supersede any prior
agreements, written or oral, with respect thereto.

        SECTION 23.    Rules of Usage.    The following rules of usage shall
apply to this Agreement (and each appendix, schedule, exhibit and annex to the
foregoing) unless otherwise required by the context or unless otherwise defined
therein.

        (a)  The defined terms in this Agreement shall include the plural as
well as the singular, and the use of any gender herein shall be deemed to
include any other gender.

        (b)  Accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date of this Agreement.

        (c)  Except as otherwise expressly provided, any definition defined or
in any other document shall be equally applicable to the singular and plural
forms of the terms defined.

        (d)  Except as otherwise expressly provided, references in this
Agreement to articles, sections, paragraphs, clauses, annexes, appendices,
schedules or exhibits are references to articles, sections, paragraphs, clauses,
annexes, appendices, schedules or exhibits in or to this Agreement.

        (e)  References to any Person shall include such Person, its successors
and permitted assigns and transferees.

        (f)    Except as otherwise expressly provided, reference to any
agreement means such agreement as amended, restated, modified, extended or
supplemented from time to time in accordance with the applicable provisions
thereof.

        (g)  Except as otherwise expressly provided, references to any law
includes any amendment or modification to such law and any rules or regulations
issued thereunder or any law enacted in substitution or replacement thereof, or
restatement thereof.

        (h)  When used in this Agreement, words such as "hereunder," "hereto,"
"hereof" and "herein" and other words of like import shall, unless the context
clearly indicates to the contrary, refer to the whole of this Agreement
(including any other document to the extent incorporated or referred to herein
(whether or not actually attached hereto)) and not to any particular article,
section, subsection, paragraph or clause hereof.

        (i)    References to "including" means including without limiting the
generality of any description preceding such term and for purposes hereof the
rule of ejusdem generis shall not be applicable to limit a general statement,
followed by or referable to any enumeration of specific matters, to matters
similar to those specifically mentioned.

[SIGNATURE PAGES COMMENCE ON THE FOLLOWING PAGE]

19

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the day
and year first written above.

    UNIVERSAL COMPRESSION, INC.,
in its individual capacity and as Manager
 
 
By:
/s/  RICHARD W. FITZGERALD      

--------------------------------------------------------------------------------

      Name: Richard W. FitzGerald       Title: Senior Vice President
 
 
Address:
4444 Brittmoore Road
Houston, TX 77041
 
 
Facsimile No.: 713-466-6720
Telephone No.: 713-335-7295
 
Attn.: Richard W. FitzGerald

--------------------------------------------------------------------------------

    UCO COMPRESSION 2002 LLC
 
 
By:
/s/  RICHARD W. FITZGERALD      

--------------------------------------------------------------------------------

      Name: Richard W. FitzGerald       Title: Senior Vice President
 
 
Address:
4444 Brittmoore Road
Houston, TX 77041
 
 
Facsimile No.: 713-466-6720
Telephone No.: 713-335-7295
  
Attn.: Richard W. FitzGerald

--------------------------------------------------------------------------------

    BRL UNIVERSAL COMPRESSION FUNDING I 2002, L.P.
 
 
By: BRL Universal Compression Management 2002, Inc., a Delaware bankruptcy
remote special purpose corporation, its general partner
 
 
By:
/s/  GREGORY C. GREENE      

--------------------------------------------------------------------------------

      Name: Gregory C. Greene       Title: President
 
 
Address:
2911 Turtle Creek Blvd., Suite 1240
Dallas, TX 75215
 
 
Facsimile No.: 214-522-7296
Telephone No.: 214-520-2009
  
Attn.: Gregory C. Greene

--------------------------------------------------------------------------------

    WELLS FARGO BANK MINNESOTA,
NATIONAL ASSOCIATION,
as Indenture Trustee
 
 
By:
/s/  EDNA BARBER      

--------------------------------------------------------------------------------

      Name: Edna Barber       Title: Assistant Vice President
 
 
Address:
6th and Marquette
MAC N9311-161
Minneapolis, MN 55479
 
 
Facsimile No.: (612) 667-3464
Telephone No.: (612) 667-8058
 
Attn.: Asset Backed Securities—Corporate Trust
Services

--------------------------------------------------------------------------------

    WACHOVIA BANK, NA,
as Bank Agent,
 
 
By:
/s/  DAVID E. HUMPHREYS      

--------------------------------------------------------------------------------

      Name: David E. Humphreys       Title: Vice President
 
 
Address:
1001 Fannin
Suite 2255
Houston, Texas 77002
 
 
Facsimile No.: 713-650-6354
Telephone No.: 713-346-2717
  
Attn.: Davide E. Humphreys

--------------------------------------------------------------------------------

    BANK ONE, N.A.,
as Intercreditor Collateral Agent,
 
 
By:
/s/  DIANNE L. RUSSELL      

--------------------------------------------------------------------------------

      Name: Dianne L. Russell       Title: Director
 
 
Address:
910 Travis
6th Floor
Houston, Texas 77002
 
 
Facsimile No.: 713-751-3982
Telephone No.: 713-751-3679
 
Attn.:

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.8



INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT
